Morphy, J.,

delivered the opinion of the court.
The defendants are sued as endorsers of a promissory note. The defence was, that the plaintiff could not recover on the note, having parted with his interest therein, by a special endorsement of it to one Wm. Brand. The latter appeared as a witness, and testified that he was only an agent for the collection of the note, which was the property of plaintiff; that, since its maturity, the defendants have repeatedly promised to pay this debt to the plaintiff. The appellee has prayed for damages; we think that he is entitled to them ; but as the note already bears ten per cent, per annum interest, we shall grant only five per cent, in damages on the amount of the debt.
It is, therefore, ordered, adjudged and decreed, that the judgment of the court below be affirmed, with costs, and five per cent, damages.